DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1.	The terminal disclaimer filed on 11/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,536,370 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	Independent claims 1 and 19 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to teach or suggest the limitation(s):
“	retaining, in each provider edge device of a first plurality of provider edge devices coupled through the network to a first host computer, path information including a MAC address for the first host computer in a control plane as a dynamic address	”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claim 19) is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above.
	Independent claims 9 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to teach or suggest the limitation(s):
 a first provider edge device retaining path information including a MAC address for the first host in a control plane as a dynamic address, upon indication of withdrawal of the first host from a second provider edge device” as recited in independent claim 9.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 9 is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474